Citation Nr: 9930694	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a 60 percent disability rating 
for service-connected residuals of a cervical spine injury, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1976 to December 1979 and from February 1986 to December 
1990.  He also had active duty for training from May 1984 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 hearing officer's 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  That decision, in part, 
reduced the appellant's disability rating for his service 
connected residuals of a cervical spine injury to 40 percent 
disabling, effective February 1995.

In May 1997, a hearing was held before Bettina S. Callaway at 
the RO, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).

This case was previously before the Board in September 1997 
when it was remanded for additional medical evidence.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence for an 
equitable disposition of the veteran's appeal.

2.  At the time of the veteran's reduction in rating for his 
residuals of a cervical spine injury, the available medical 
evidence showed his disability was manifest by symptoms of 
intervertebral disc syndrome without neurological deficits.  
His symptoms were no more than severe.


CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for 
service-connected residuals of a cervical spine injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.10, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
service-connected residuals of a cervical spine injury has 
not improved is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Regulations Governing Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  38 C.F.R. §§ 4.10 (1999).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system in 
self support of the individual.  38 C.F.R. § 4.10 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

Propriety of the Reduction

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued.  
38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. § 3.105(e) (1999).  

A claim for "restoration" may also require consideration of 
38 C.F.R. § 3.344 (1998).  According to this regulation, a 
reduction in a rating that has "stabilized" for five years or 
more, may not be reduced on the basis of only one 
examination, unless all the evidence of record clearly shows 
that a sustained improvement has occurred. The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Lehman v. Derwinski, 1 Vet. 
App. 339 (1991), in interpreting this regulatory provision, 
held that this five-year period is merely a guideline, and 
that the entire clinical record must be reviewed in order to 
determine whether, in fact, the disorder in issue has 
actually "stabilized."

Additionally, 38 C.F.R. § 3.344 (1999) provides that a rating 
decision will not be reduced based upon an examination that 
is ". . . less full and complete than those on which payments 
were authorized or continued . . ."  This regulation further 
states that "[r]atings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest . . . will not be reduced on examinations reflecting the 
results of bed rest."  Moreover, although the evidence may 
show that some improvement has occurred, the rating agency 
must consider ". . . whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  38 C.F.R. § 3.344 (1999).  The 
provisions apply to ratings which have continued for five 
years or more and not to disabilities which have not become 
stabilized and are likely to improve.  38 C.F.R. § 3.344(c) 
(1999).

Factual Background

The veteran was originally service-connected for residuals of 
a cervical spine injury in a September 1991 rating which 
noted that during service he had been in three helicopter 
crashes resulting in severe neck pain, and a vehicle accident 
between his periods of active service which resulted in a 
hyperextended neck injury.  He was diagnosed with right C6 
radiculopathy with evidence of herniated nucleus pulposus 
with a severe myofascial pain syndrome.  He was assigned a 60 
percent evaluation for intervertebral disc syndrome from 
December 1990, the date of his discharge from active service.  

A computerized tomography of the cervical spine was performed 
in October 1991, and in January 1992 the veteran was provided 
a VA compensation and pension examination.  Range of motion 
testing was forward flexion to 50 degrees, backward to 60 
degrees, lateral tilt to 40 degrees, right and left, and 
rotation to 55 degrees, right and left.  There was mild end 
point discomfort noted on range of motion testing.  The 
impression was negative cervical myelogram.  The diagnosis 
was historical C5-6 radiculopathy, right with myofascial 
faint syndrome.  He described historical sexual and urinary 
dysfunction. 

In March 1994, the veteran was provided another VA 
compensation and pension examination.  He described the 
injury to his neck in service, and indicated that currently 
his neck was stiff and painful, and he was having problems 
with numbness in both hands and sharp pains down the arms.  
His fingers would go numb and he would drop things.  
Inspection of the neck and back revealed no evidence of 
spasms of the paravertebral musculature.  Forward bending was 
to 55 degrees, backward extension to 35 degrees.  Rotation of 
the cervical vertebrae was 40 degrees to the left and 35 
degrees to the right.  Flexion of the cervical vertebrae was 
35 degrees to the left and 30 degrees to the right.  He had 
good grip strength bilaterally.  Tenel's was negative 
bilaterally and Phalen's test was also negative bilaterally.  
Deep tendon reflexes of the upper limbs were essentially 
normal except for a slight unresponsiveness with the triceps 
jerks.  The diagnosis was history of post-traumatic neck pain 
syndrome.

The veteran submitted a report from a private chiropractor, 
Dr. E. Keeton who indicated that she had been treating the 
veteran since October 1991 for complaints of neck pain, low 
back pain and constant headaches.  Currently, he complained 
of bilateral upper and lower extremity pain.  Dr. Keeton 
noted "severely decreased" motion of the cervical spine to 
30 percent normal and past diagnostic studies showing C5-C6 
herniated disc, anterior spondylosis, possible stenosis and 
rigid straightening of the normal lordotic cervical 
curvature.  She stated that the veteran was unable to perform 
daily functions without considerable pain and discomfort and 
was unable to lift more than ten pounds.  

VA nerve conduction studies showed mild right cubital tunnel 
syndrome and mild right C6 radiculopathy with evidence of 
ongoing denervation.  The report noted full strength (5/5) in 
the upper extremities.

A July 1994 VA examination was performed with the complete 
claims file made available to the physician.  On examination, 
the veteran complained of stiffness in the neck and 
shoulders, worse on the right, and throbbing headaches.  X-
ray examination noted minimal osteophytic impingement on the 
left C6-C7 neural foramen and no other evidence of 
significant cervical spondylosis.  Range of motion was 
described as "self-restricted" with flexion to 70 degrees; 
extension to 35 degrees; lateral flexion to 40 degrees, 
bilaterally; and rotation to 35 degrees bilaterally.  The 
examiner noted evidence of discomfort at the end points of 
ranges of motion.  Muscular development was described as 
normal and no neurological deficits were reported.

Based largely on the results of the March examination, the 
RO, in an April 1994 decision, proposed to reduce the 
veteran's level of disability.  The veteran was notified in a 
letter dated April 1994 and given the opportunity to submit 
additional evidence.  A hearing was held in July 1994, and 
the reduction was carried out by a decision November 1994, 
effective February 1, 1995.  

During the veteran's personal hearing before the Board in 
March 1997, he alleged that his most recent VA examination in 
July 1994 was inadequate, partly because it did not 
accurately reflect the ranges of motion of his neck.  His 
representative requested a new examination.  

In April 1997, the veteran was examined again by VA.  He 
complained of a "rather constant posterior cervical 
muscular-type headache"  with a slight throbbing component.  
Reviewing the claims file and the service medical records, 
the examiner noted that the veteran seemed to have a 
persistent problem of post-nuchal continuous headache, a 
cervical C6-C7 osteophytosis and probably early spondylosis 
in the neck.  He indicated that he was taking Indocin and 
Motrin as well as amitriptyline for the pain.  Reflexes in 
the biceps, brachial radialis, and triceps were 0-1 plus at 
best.  His grip was very good.  Protagonistic and 
antagonistic motor strength in the upper extremities was 
demonstrated to be very good, 5/5.  His cervical lordosis was 
normal.  Extension was to 40 degrees, forward flexion to 50 
degrees, lateral tilt to 30 degrees, right and left, and 
rotation to 55 degrees, right and left.  The examiner noted 
that he particularly had discomfort in backward extension in 
the neck.  Mild erector spasm was present in the erector 
spine.  The diagnosis was "[r]esiduum of active duty 
military service injury of [the] cervical spine with muscular 
tension-type headaches, symptomatic as noted, with restricted 
mobilities as recorded."  Added to this diagnosis was mild 
degenerative arthritis C6-C7.  

Another letter dated July 1997, and identified as a narrative 
summary of the physical condition and treatment of the 
veteran, was received from Dr. Keeton.  She noted that 
veteran's chief complaints as chronic severe neck pain, 
chronic severe headache, chronic moderate upper back pain and 
chronic moderate low back pain with radiculopathy.  She also 
noted that the veteran's condition had gradually worsened in 
the six years she had been treating him.  The diagnostic 
impressions included: (1) Chronic severe post-traumatic 
cervical strain/sprain with associated cervical myofascial 
syndrome; (2) C5/6 disc herniation; (3) Diffuse cervical disc 
degeneration; and (4) Chronic severe post traumatic headache.  

Analysis

The veteran's residuals of a cervical spine injury are rated 
40 percent disabling under Diagnostic Code 5293, 
"intervertebral disc syndrome," which contemplates 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Ratings from 0 to 60 percent are 
awarded depending on the degree of severity of symptoms.  A 
40 percent rating is contemplated if symptoms are severe, 
with recurring attacks, and with intermittent relief.  The 
next higher rating of 60 percent or the maximum rating 
possible, contemplates pronounced symptoms with little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (1999).

The Board notes that the most probative evidence of the 
veteran's service-connected residuals of a cervical spine 
injury at the time of his rating reduction was the report of 
VA examinations from March and July 1994.  These showed no 
evidence of spasms of the paravertebral musculature, Tenel's 
was negative bilaterally and Phalen's test was also negative 
bilaterally.  Deep tendon reflexes of the upper limbs were 
essentially normal except for a slight unresponsiveness with 
the triceps jerks.  VA nerve conduction studies showed mild 
right cubital tunnel syndrome and mild right C6 radiculopathy 
with evidence of ongoing denervation.  The report noted full 
strength (5/5) in the upper extremities.  X-ray examination 
in July 1994 noted minimal osteophytic impingement on the 
left C6-C7 neural foramen and no other evidence of 
significant cervical spondylosis.  The examiner noted 
evidence of discomfort at the end points of ranges of motion.  
Muscular development was described as normal and no 
neurological deficits were reported.  Therefore, at the time 
of his reduction he would not have been appropriately rated 
at the 60 percent level of disability which contemplates 
pronounced symptoms of sciatic neuropathy or neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (1999).

Because the veteran's 60 percent rating was in effect for 
under 5 years prior to the reduction, the prior rating can 
not be considered "stabilized" at his percentage and the 
provisions of 38 C.F.R. § 3.344(a) and (b) concerning the 
thoroughness of the rating examination(s) do not apply.  38 
C.F.R. § 3.344(c) (1999).  Moreover, even had the prior 
rating been stabilized, the reduction was actually based on 
the findings of two examinations in March and July 1994 and 
could not have been improper on that basis.  Nor is there any 
evidence that the examinations in 1994 were inadequate, as 
the veteran has alleged, because they "did not properly 
consider the longitudinal history of the veteran's disability 
and the overall social and industrial affect."  The July 
1994 examination included a complete review of the claims 
file, a history as reported by the veteran, and a thorough 
evaluation of the veteran's complaints and symptoms.

The Board therefore finds that the preponderance of the 
evidence is against restoration of a 60 percent rating for 
residuals of a cervical spine injury, and that the reduction 
in rating was proper.  Because the evidence for and against 
restoration of a 60 percent evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  






	(CONTINUED ON NEXT PAGE)


ORDER

Restoration of a 60 percent disability rating for the 
veteran's service-connected residual of a cervical spine 
injury is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

